DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

       Claims 16, 18-26, 30-33 and 35-40 are pending.

       Claims 1-15, 17, 27-29, 34 and 41 have been canceled.

      
                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

   As indicated in the Notice of Allowance, mailed 10/07/2022, the claims have been deemed allowable for the reasons of record and reiterated herein.

    Due to high polymorphism of antibodies, the claimed anti-CD40 antibodies and variants thereof defined by the claimed SEQ ID NOS.) are deemed structurally distinct on the primary amino acid basis. 
     The prior art neither suggests nor teaches the claimed anti-CD40 antibodies and variants defined by the claimed SEQ ID NOS. having the exact chemical structure of the claim invention. 
      In turn, these particular anti-CD40 antibodies and variants defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

    Also note claims 31-33 and 35-40 have been rejoined.
     In turn, the methods have been deemed free of the prior.

     As indicated previously, prrior art WO 2011/123489 (Barrett, October 2011) (1440 #009), WO 2016/196314 (AbbVie December 2016) (1449; 12), WO 2005/044294 (Chiron Corp May 2005) (1449; #006), WO 2007/129895 (Pangenetics, Den Hartog et al., November 2007) (1449; #007) are drawn to antagonistic anti-CD40 antibodies have been cited in the International Search Report provided in WO 2019/156565 (08/15/2019 Publication Date) (1449; #013).

       Also, the disclosure of the 5D12 and PG102 anti-CD40 antibodies in WO 2007/12985 (Den Hartog et al., publication date 11/15/2007) (1449; #007) are deemed the closest prior art.
       The anti-CD40 antibody variants recited in the instant claims are deem structurally distinct from the 5D12 and PG102 anti-CD40 antibodies.
      
      In turn, the instant claims have been deemed allowable. 



.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 1, 2022